


Exhibit 10.5

SECOND AMENDMENT TO

STANDARD INDUSTRIAL/COMMERCIAL

MULTI-TENANT LEASE - GROSS

 

THIS AMENDMENT MADE THIS 22TH DAY OF November, 2002 (the “Amendment”) by and
between WDI SANTA MONICA LLC, A CALIFORNIA LIMITED LIABILITY CORPORATION,
hereinafter referred to as “Lessor”, and SPECIALTY LABORATORIES, INC., A
CALIFORNIA CORPORATION, Hereinafter referred to as “Lessee”.

 

WITNESSETH:

 

WHEREAS, Lessee entered into a certain Standard Industrial/Commercial
Multi-Tenant Lease-Gross (“Lease”), dated January 26, 2000, with Lessor leasing
certain premises commonly known as 1756 22nd Street, Santa Monica, California
90404; and

 

WHEREAS, said Lease was amended in certain particulars by First Amendment To
Lease, dated July 15, 2000; and

 

WHEREAS, Lessor and Lessee are desirous of amending said amended Lease by this
Second Amendment to Lease in the manner set forth below.

 

NOW THEREFORE, in consideration of the mutual promises herein contained, Lessor
and Lessee hereby agree to amend said Lease as follows:

 

1.             TERM

 

The term in Paragraph 1.3 of the Lease, as amended, shall be extended for one
(1) year, terminating June 30, 2004.

 

2.             BASE RENTAL

 

The Base Rental set forth in Paragraph 1.6 of the Lease, as amended, shall be
increased as follows:

 

(a)               For the Premises existing as of the date of this Amendment the
Base Rental shall be increased starting on July 1, 2003 through June 30, 2004 to
$7,250.00 per month.

 

3.             OPTION TO EXTEND

 

The Option to Extend in Paragraph 60 of the Lease shall be deleted in its entity
and shall be replaced with the following:

 

Lessor hereby grants to Lessee the option to extend the term of this Lease for
two (2) additional twelve (12) month period(s) commencing when the prior term
expires upon each and all of the following terms and conditions:

 

(a)               In order to exercise an option to extend, Lessee must give
written notice of such election to Lessor and Lessor must receive the same at
least five (5) but not more than nine (9) months prior to the date that the
option period would commence, time being of the essence.  If proper notification
of the exercise of an option is not given and/or received, such option shall
automatically expire.  Options (if there are more than one) may only be
exercised consecutively.

 

(b)              The provisions of paragraph 39, including those relating to
Lessee’s Default set forth in paragraph 39.4 of this Lease, are conditions of
this Option.

 

(c)               Except for the provisions of this Lease granting an option or
options to extend the term, all of the terms and conditions of this Lease except
where specifically modified by this option shall apply.

 

1

--------------------------------------------------------------------------------


 

(d)              This Option is personal to the original Lessee, and cannot be
assigned or exercised by anyone other than said original Lessee (or in the event
of a merger, acquisition, sale of all or substantially all of Lessee’s assets,
or similar transaction, Lessee’s successors) and only while the original Lessee
is in full possession of the Premises and without the intention of thereafter
assigning or subletting.

 

(e)               In the event Lessee exercises the option herein, the monthly
Base Rental shall be increased to the following amounts on the dates set forth
below.

 

On:

 

The new Base Rental shall be:

 

July 1, 2004

 

$7,467.50

 

April 1, 2005

 

$7,692.00

 

 

 

4.             NOTICE

 

Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in Paragraph 23 of the
Lease.  A copy of any notices sent by Lessor shall also be sent to the Office of
the General Counsel at the same address as Lessee.

 

5.             BROKER’S FEE

 

The Broker’s specified in paragraph 1.10 shall be paid a Brokerage Fee for each
adjustment specified above in accordance with paragraph 15 of the Lease.

 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Second Amendment to Lease
to be executed on the day and year first above written.

 

WDI SANTA MONICA LLC,

SPECIALTY LABORATORIES, INC.,

A CALIFORNIA LIMITED

A CALIFORNIA CORPORATION

LIABILITY CORPORATION

 

 

 

LESSOR:

LESSEE:

 

 

By:

/s/  Warren A. Weiss

By:

/s/  Frank J. Spina

 

Warren A. Weiss, Managing Member

 

Frank J. Spina CFO

 

 

Date

12/1/02

Date:

 11/25/02

 

2

--------------------------------------------------------------------------------
